Citation Nr: 0944879	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cardiopulmonary 
abnormality (claimed as irregular heart rhythm).


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 
2004.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which, in pertinent part, denied service connection 
for a cardiopulmonary abnormality, claimed as irregular heart 
rhythm.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record discloses that, in April 2009, the 
Veteran was afforded a VA examination which resulted in 
diagnoses including cardiac arrythmia.  However, 
notwithstanding the RO's request, no opinion was provided 
regarding whether the Veteran had a cardiac disability which 
is as likely as not due to treatment shown in service.  

The Board notes that, where VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate examination, or at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 
(2007), the Court found that "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, 
which it is forbidden from doing."  

The Board further notes that the April 2009 VA examination 
did not provide any objective findings which support the 
diagnosis of cardiac arrythmia.  In fact, upon examination, 
the heart was noted to be in normal sinus rhythm, and there 
were no murmurs, friction rub, or extrasystoles heard.  The 
May 2009 multigated angiogram (MUGA) noted an impression of 
normal study.  In light of the foregoing, the Board finds 
that additional clinical assessment and medical opinion is 
needed to adequately address the Veteran's service connection 
claim for a cardiopulmonary abnormality.  The Board notes 
that any examination must be adequate and opinions cannot 
just simply be rendered without adequate bases stated 
therein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA is obligated to assist the 
claimant in obtaining relevant records, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d).  

It appears that there may be additional VA records not 
associated with the claims file.  In this regard, the records 
show that an electrocardiogram (ECG) was requested in 
conjunction with the April 2009 VA examination.  If 
accomplished, the RO/AMC should obtain the VA examination ECG 
report from the VA medical facility in San Antonio, Texas and 
incorporate such document into the claims file.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

In addition, the Veteran reported receiving additional 
testing regarding her cardiac abnormality subsequent to the 
March 2005 VA QTC examination.  See statement dated May 26, 
2005 and VA Form 9 dated in May 2006.  As these records would 
be of assistance in determining whether any cardiac 
abnormality exists and was incurred in service, they are 
relevant and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to March 2005, should be obtained and 
incorporated in the claims folder, to 
include the April 2009 VA examination ECG 
report.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran should be informed 
of any such problem.

2.  The Veteran's entire claims folder 
should then be furnished to the examiner 
who conducted the April 2009 examination 
to identify whether any cardiopulmonary 
abnormality exists and, if so, the exact 
nature and etiology of such.  If further 
examination of the Veteran is deemed 
advisable by the examiner to assist in 
forming his opinion, such examination 
should be scheduled.

Should the examiner who conducted the 
Veteran's April 2009 examinations prove 
unavailable, the Veteran should be 
afforded an additional examination or 
examinations by appropriate physicians in 
order to more accurately determine whether 
any cardiopulmonary abnormality exists and 
the exact nature and etiology of such.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination(s), 
and a copy of all such notification(s) 
must be associated with the claims file.

Regarding the requested 
opinion/examination, the examiner should 
address the following:

(a)  For the Veteran's claimed 
cardiopulmonary abnormality, identify and 
describe in detail any objective evidence 
of any pertinent symptoms.  Then, render 
an opinion as to whether any of the 
Veteran's claimed symptoms are more likely 
than not (more than 50 percent 
probability), less likely than not (less 
than 50 percent probability), or at least 
as likely as not (50-50 probability) 
attributable to a known clinical 
diagnosis(es).  If a known clinical 
diagnosis(es) is found, the examiner 
should identify the diagnosis(es). 

(b)  If the examiner identifies a 
diagnosis(es) for any of the Veteran's 
claimed symptoms, then he/she should 
provide an opinion as to whether such 
diagnosis(es) is more likely than not 
(more than 50 percent probability), less 
likely than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability), etiologically related 
to the Veteran's service, including 
treatment shown in service.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must be 
included in the examination report(s).

3.  The RO/AMC should then review the 
Veteran's claim for service connection for 
a cardiopulmonary abnormality.  Should the 
benefit sought on appeal remain denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in July 2009.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


